Citation Nr: 0031556	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a dental condition for 
the purpose of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from August 1954 to May 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Reno Regional Office (RO).  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
does not currently have a service-connected, compensable 
dental condition.

2.  He did not seek service connection for a dental condition 
within a year after his separation from service.

3.  He does not currently suffer from a dental condition due 
to in-service combat wounds or other service trauma; he was 
not a prisoner of war during service; he does not have a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA; and there is 
no indication that he is a Chapter 31 vocational 
rehabilitation trainee.


CONCLUSION OF LAW

The criteria for service connection for a dental condition 
for the purposes of obtaining VA outpatient dental treatment 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.381, 4.150, 17.120, 
17.123 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the veteran's initial service dental examination in August 
1954, teeth numbers 1, 2, 7, 10, 16-19, 21, 30, and 32 were 
missing.  Restorations were noted as to teeth numbers 4, 12, 
13, and 14, and dental caries were observed on teeth numbers 
3, 11, 14, 23-25, and 31.  It was also noted that the veteran 
wore a maxillary stainless steel acrylic saddle, clasped on 
teeth numbers 5-6, and 11-14.  Following examination, the 
veteran was given a class III dental rating, generally 
assigned to individuals requiring removal of one or more 
teeth or other surgical procedure, or early treatment of 
conditions such as extensive or advanced caries or 
periodontal disease.

Service medical records show that in December 1955, the 
veteran sought treatment for tenderness in the right side of 
his neck.  Examination showed a large cavity in his lower 
right molar (tooth number 31).  He was advised to seek dental 
treatment.  

The veteran next underwent dental examination in May 1956.  
At that time, he underwent prophylaxis, removal of calculus, 
and X-ray examination.  Later that month, teeth numbers 3-6 
were extracted.  In June 1956, teeth numbers 11-14, and 31 
were extracted.  In July 1956, impressions were made for 
upper and lower dentures.  In August 1956, he was fitted with 
a full maxillary denture and a partial mandibular denture.

At his April 1957 service separation dental examination, a 
notation was made to the effect that there had been 
"insufficient time remaining prior to discharge to correct 
dental defects."  

In November 1998, the veteran filed a claim of service 
connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment.  In a December 1998 
statement, he claimed that he had not had dental problems 
prior to service, but that during basic training, he 
developed an "abscessed tooth" and sought treatment.  He 
indicated that he was advised that the tooth would need to be 
extracted, but that he would have to wait until he arrived at 
his next duty station for further treatment.  On arrival at 
his next duty station, he stated that he was scheduled for 
surgery to remove the tooth; on awakening from surgery, 
however, all of his upper teeth and most of his lower teeth 
had been extracted without his permission.  He stated that he 
was issued dentures and that such dentures continuously 
caused problems and needed to be replaced.  

On January 1999 VA dental examination, the veteran reported 
that all of his maxillary and some of his mandibular teeth 
had been removed in service without his permission.  On 
physical examination, the VA dentist noted that the veteran's 
teeth numbers 1-16, 17-19, 21, and 30-32 were missing and 
that they had been replaced by a full maxillary and partial 
mandibular dentures which did not perform like natural 
dentition.  Dental caries were noted on teeth numbers 22, 23, 
28, and 29.  X-ray examination showed appropriate loss of 
bone for a person with long term edentulous areas.  The 
veteran was given prophylaxis and oral hygiene instruction.  
The assessments were gingivitis, caries, and missing teeth.  
The dentist indicated that the etiology of the loss of the 
veteran's teeth was unclear, but that he had reported 
extractions while in the military.  

In August 1999, the veteran testified at a hearing at the RO 
that, as far as he could remember, he had no dental problems 
prior to service.  He stated that, while in boot camp, he had 
an abscessed tooth and was advised by a dentist that it would 
either have to be filled, capped, or pulled.  He claimed that 
the dentist clearly did not indicate that any other teeth 
needed to be pulled; however, when he came out of surgery, 
his mouth was full of gauze and the dentist had pulled 29 
teeth instead of just one.  When he asked what had happened, 
the veteran stated that the dentist "laughed at me and said, 
we needed the practice."  When asked how he "kept from 
punching the dentist's lights out," the veteran indicated 
that he was "just a young troop and it was unthinkable for 
you to strike an officer."  Since that time, he reported 
that he had trouble with his dentures, but he had not filed a 
claim for VA dental treatment as he was unaware of his 
potential entitlement to such benefits.

At his hearing, the veteran submitted a written statement 
from his spouse who indicated that she and the veteran had 
been married in November 1954, shortly after he had received 
his new dentures.  She indicated that over the years, his 
dentures would crack or break, and that he had them replaced 
several times.  

II.  Analysis

The Board notes that recent legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  In pertinent part, the 
new law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000 (to be 
codified at 38 U.S.C. § 5103A(b)).  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000 (to be 
codified at 38 U.S.C. § 5103A(d)).

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the Veterans 
Claims Assistance Act of 2000.  The RO has obtained the 
veteran's service medical and dental records and he has been 
afforded a VA dental examination.  Additionally, the veteran 
has indicated that he is unable to identify any medical 
records which are pertinent to his claim.  After a review of 
the record, the Board find that the record contains 
sufficient evidence to render an equitable decision on this 
claim.  Moreover, given the facts of this case, the Board 
further finds that no reasonable possibility exists that any 
further assistance to the veteran would aid in substantiating 
his claim.  As all relevant facts have been adequately 
developed, to the extent possible, VA has fully satisfied its 
obligations to the veteran under the Veterans Claims 
Assistance Act of 2000.

The Board also notes that during the pendency of the 
veteran's claim, selected VA regulations governing dental 
claims were revised for purposes of clarification, effective 
June 8, 1999.  The substance of the old and new regulations, 
as applicable to the veteran's claim, remains essentially the 
same.  See 62 Fed. Reg. 8,201 (Feb. 24, 1997) (proposed 
rule), and 64 Fed Reg. 30,392 (June 8, 1999) (final rule) 
(this amendment clarified requirements for service connection 
for dental conditions).  Although it is unclear whether the 
RO considered the change in regulation, the Board concludes 
that this was not prejudicial to the veteran, since the 
change in regulation has no effect on the outcome of his 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
the regulatory change.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Turning to the merits of the veteran's claim, under 
applicable law and regulation, a veteran is entitled to VA 
outpatient dental treatment if he qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161 (2000).

Specifically, a veteran will be eligible for Class I VA 
outpatient treatment if he has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  Compensable service-
connected dental conditions include loss of teeth due to loss 
of substance of the body of the maxilla or mandible without 
loss of continuity.  See 38 C.F.R. §§ 3.381, 4.150, 
Diagnostic Code 9913 (2000); see also 38 C.F.R. § 4.149 
(1998).  In this case, the evidence does not show that the 
veteran has a service-connected, compensable dental 
condition.  For example, there is no indication that his 
missing teeth are due to a loss of substance of the body of 
the maxilla or mandible due to service trauma or disease such 
as osteomyelitis.  Thus, the Board finds that the veteran is 
not eligible for Class I dental treatment.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release. 

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  In essence, 
the significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

In this case, the veteran has denied he sustained any trauma 
to the face or mouth in service.  Rather, he indicates that 
all of his teeth were extracted without his permission, and 
that the experience was traumatic.  The Board is aware that 
the veteran was afforded significant dental treatment in 
service; however, this fact alone does not provide a basis on 
which to grant his claim.  As noted above, "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during 
service.  VA O.G.C. Prec. Op. No. 5-97.  The dental treatment 
he received in sevice does not constitute the type of trauma 
contemplated by the criteria set forth above.  Thus, in the 
absence of evidence showing that the veteran has a service-
connected noncompensable dental condition determined to be 
the result of service trauma, the Board finds that he is not 
entitled to Class II(a) VA outpatient dental treatment.  

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. 
§ 3.1(y), the term "former prisoner of war" means a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in line of duty by 
an enemy Government or its agents, or a hostile force, during 
a period of war.  In this case, the veteran's DD Form 214 
does not reflect that he was a prisoner of war, nor does he 
advance such argument.  Thus, he does not meet the criteria 
for eligibility for either Class II(b) or (c) VA outpatient 
dental treatment.

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  For example, there is no indication that he has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA or that he is 
a Chapter 31 vocational rehabilitation trainee.  In light of 
the foregoing, and based on the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a dental condition for 
purposes of VA outpatient dental treatment.

In reaching its decision, the Board has considered that since 
the most recent Supplemental Statement of the Case was issued 
to the veteran in November 1997, Congress passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), modifying the adjudication of all pending 
claims.  As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant first come forward with evidence to well ground a 
claim before VA is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  


ORDER

Service connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment is denied. 



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 1 -


